Exhibit 10.a

POLARIS INDUSTRIES INC.

DEFERRED COMPENSATION PLAN FOR DIRECTORS

Amendment to the Deferred Compensation Plan for Directors

Pursuant to the document entitled “Polaris Industries Inc. Deferred Compensation
Plan for Directors” (the “Plan”) and the authorization and direction of the
Polaris Industries Inc. Board of Directors at its July 25, 2012 meeting, the
Plan is hereby amended as follows:

 

1. The second sentence of Section 1.1 of the Plan is hereby amended to read as
follows:

“The Plan provides (i) until January 1, 2013 for the grant of awards in the form
of Common Stock Equivalents to Directors and (ii) the opportunity for Directors
to defer receipt of all or a part of their cash compensation and thereby be
credited with additional Common Stock Equivalents.”

 

2. Section 5.1 of the Plan is hereby amended by adding the following sentence to
the end of Section 5.1:

“No Common Stock Equivalents shall be granted under this Section 5.1 for
Quarterly Payment Dates occurring on or after January 1, 2013.”

 

3. Section 7 of the Plan is hereby amended in its entirety to read as follows:

“SECTION 7. PLAN TERMINATION AND AMENDMENT

7.1 PLAN TERMINATION. The Board may, in its sole discretion, terminate this Plan
at any time as provided in this Section 7.1, and will determine the effective
date of such termination consistent with the requirements of Section 409A of the
Code. However, a termination of the Plan will not be effective to cause a
deferral election in place under the Plan for a Plan year to be modified or
discontinued prior to the end of such Plan year, unless the Plan is terminated
and liquidated. The Board may terminate and liquidate the Plan pursuant to
Treasury Regulation § 1.409A-3(j)(4)(ix) and provide for the acceleration and
liquidation of all benefits remaining due under the Plan. If such a termination
and liquidation occurs, all deferrals and credits under the Plan will be
discontinued as of the termination date established by the Board, and a complete
distribution of each Director’s Deferred Stock Account will be made in a
lump-sum in such form as is set forth in Section 5.7 at the time specified by
the Board as part of the action terminating the Plan and consistent with Treas.
Reg. § 1.409A-3(j)(4)(ix). The Board may also terminate the Plan other than
pursuant to Treasury Regulation § 1.409A-3(j)(4)(ix), in which case all
deferrals and credits under the Plan will be discontinued as of the end of the
then current Plan year, but all benefits remaining payable under the Plan will
be paid at the same time and in the same form as provided in Section 5.7 if the
termination had not occurred – that is, the termination will not result in any
acceleration of any distribution under the Plan.



--------------------------------------------------------------------------------

7.2 PLAN AMENDMENT. The Board may, in its sole discretion, amend the Plan, and
will determine the effective date of any such amendment to the Plan consistent
with the requirements of Section 409A of the Code. No amendment shall have the
effect of reducing the balance or vested percentage of any Director’s Deferred
Stock Account, unless the Board makes a good faith determination that either the
amendment is required by law or the failure to adopt the amendment would have
adverse tax consequences to the Director affected by such amendment.